MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Dec 15 2017, 9:04 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                      Curtis T. Hill, Jr.
Kokomo, Indiana                                         Attorney General of Indiana

                                                        Lee M. Stoy, Jr.
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jaylen Bolden,                                          December 15, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        34A02-1707-CR-1601
        v.                                              Appeal from the Howard Circuit
                                                        Court
State of Indiana,                                       The Honorable Lynn Murray,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        34C01-1609-F1-217



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 34A02-1707-CR-1601 | December 15, 2017     Page 1 of 4
[1]   Jaylen Bolden pled guilty to rape as a Level 1 felony and was subsequently

      sentenced to forty years, with thirty years executed and ten years suspended to

      supervised probation. On appeal, Bolden argues that his sentence is

      inappropriate.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On May 12, 2016, Bolden engaged in a series of burglaries. During one of the

      burglaries, sixteen-year-old K.P. was home alone. K.P. went to bed around

      2:00 a.m. and was awakened around 4:02 a.m. when her bedroom door

      opened. K.P. saw an individual, later identified as Bolden through DNA

      evidence, wearing a black hooded sweatshirt, black sweatpants, and a ski mask.

      Bolden pointed a silver handgun at K.P. and ordered her to give him money.

      K.P. responded that she did not have any money. Bolden then order K.P. to

      “get down” and “suck him.” Appellant’s Appendix Vol. 2 at 34. K.P. refused, but

      Bolden then put the gun to her forehead and threatened to shoot her if she did

      not “suck him.” Id.


[4]   K.P. began performing oral sex on Bolden and, after a short time, Bolden

      ordered her to remove her pants and lie on the bed. Bolden then approached

      her and again pointed the handgun at her, telling her he would shoot her.

      Bolden inserted the barrel of the gun into K.P.’s vagina. K.P. told Bolden that

      she had never had sex before, but Bolden continued the assault and penetrated

      K.P.’s vagina with his penis. Bolden also fondled and placed his mouth on one

      Court of Appeals of Indiana | Memorandum Decision 34A02-1707-CR-1601 | December 15, 2017   Page 2 of 4
      of K.P.’s breasts. After a couple of minutes, Bolden dropped his gun. He got

      off of K.P. to search for his gun. After he found his gun, he left the room and

      looked through the other bedrooms. Bolden eventually left to continue his

      crime spree, and K.P. got dressed. K.P. was crying the entire time and was

      surprised the neighbors did not hear her screams. Bolden was arrested that

      same day during another burglary.


[5]   On April 27, 2017, Bolden entered into a plea agreement with the State,

      pursuant to which Bolden agreed to plead guilty to rape as a Level 1 felony and

      the State agreed to a cap on executed time of thirty years and to dismiss other

      pending charges, both in this cause and in four other causes. A sentencing

      hearing was held on July 5, 2017, at the conclusion of which the trial court

      sentenced Bolden to forty years, with thirty years executed and ten years to be

      served on supervised probation. Bolden now appeals. Additional facts will be

      provided as necessary.


                                          Discussion & Decision


[6]   Bolden argues that his sentence is inappropriate. Article 7, section 4 of the

      Indiana Constitution grants our Supreme Court the power to review and revise

      criminal sentences. See Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014), cert.

      denied, 135 S. Ct. 978 (2015). Pursuant to Ind. Appellate Rule 7, the Supreme

      Court authorized this court to perform the same task. Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B), we may revise a sentence “if

      after due consideration of the trial court’s decision, the Court finds that the


      Court of Appeals of Indiana | Memorandum Decision 34A02-1707-CR-1601 | December 15, 2017   Page 3 of 4
      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R.

      7). “Sentencing review under Appellate Rule 7(B) is very deferential to the trial

      court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Bolden bears the

      burden on appeal of persuading us that his sentence is inappropriate. See id.


[7]   Bolden acknowledges that there is no way to minimize his rape of a sixteen-

      year-old girl, that he has a history of substance abuse, and that he has a problem

      with authority. Bolden argues, however, that “there is nothing to be learned in

      thirty (30) years’ incarceration that cannot be learned in twenty (20) years’

      incarceration.” Appellant’s Brief at 8. Bolden has wholly failed to meet his

      burden of persuading us that his sentence is inappropriate.


[8]   Judgment affirmed.


      May, J. and Vaidik, C. J., concur.




      Court of Appeals of Indiana | Memorandum Decision 34A02-1707-CR-1601 | December 15, 2017   Page 4 of 4